Citation Nr: 0019779	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of 
perforation of the left tympanic membrane, including hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1959, with additional reported service in the 
United States Naval Reserves from April 1980 to March 1996.  


FINDING OF FACT

The veteran has offered competent testimony as to an in-
service left ear injury and a physician has offered his 
opinion that the veteran has hearing impairment due to the 
in-service left ear injury.


CONCLUSION OF LAW

The claim for service connection for the residuals of 
perforation of the left tympanic membrane, including hearing 
loss, is well grounded.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Service medical records covering the 
veteran's initial period of active service from September 
1955 to September 1959 are negative for history, complaints, 
or abnormal findings indicative of the presence of any 
residuals of perforation of the left tympanic membrane, 
including hearing loss.  At the time of the veteran's service 
separation examination in August 1959, his ears were within 
normal limits.  Hearing for the whispered and spoken voice 
was 15/15 in each ear, and no pertinent diagnosis was noted.  

Service clinical records covering the veteran's reported 
period of service in the United States Naval Reserves from 
April 1980 to August 1991 are similarly negative for any 
evidence of residuals of perforation of the left tympanic 
membrane, or hearing loss.

In a service clinical record of early August 1991, the 
veteran gave a history of an injury to his left ear while 
aboard ship in Korean waters during the period from 1955 to 
1959.  Reportedly, at the time of the injury in question, the 
veteran was exposed to "live fire" from a "5-inch 38 gun."  
According to the veteran, since the time of that exposure, he 
had experienced "hearing difficulty" and "some degree of 
hearing loss."  In addition, the veteran had recently begun 
to have problems with "dizziness" and/or lightheadedness.  On 
physical examination, there was some evidence of congestion 
of the veteran's eardrums, but no exudate.  The clinical 
impression was of hearing impairment "due to injury during 
the Korean Conflict aboard a Navy ship while on active duty."  
Shortly thereafter, the veteran received a diagnosis of 
middle ear infection.  Treatment was with medication. 

In May 1992, the veteran was seen with a complaint of a chest 
cold and productive cough, accompanied by fever of two days' 
duration.  An examination of the veteran's ears conducted at 
that time showed normal auditory canals, and no evidence of 
fluid.  No pertinent diagnosis was noted. 

In early March 1993, the veteran was seen for a complaint of 
dizziness and "loss of equilibrium," accompanied by drainage 
from his left ear.  On physical examination, the veteran's 
eardrum was red and congested, though with no evidence of any 
exudate.  The pertinent diagnosis noted was middle ear 
infection.

On service medical examination in early August 1993, the 
veteran's ears were within normal limits.  

In March 1994, the veteran was seen at a Department of 
Veterans Affairs (VA) outpatient clinic with a complaint of 
sudden shortness of breath, accompanied by headaches.  On 
physical examination, the veteran's external auditory canals 
and tympanic membranes were clear.  No pertinent diagnosis 
was noted. 

On service medical examination in early March 1995, the 
veteran complained of "ear, nose, or throat trouble."  
Physical examination of the veteran's ears conducted at that 
time was within normal limits.  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  

HERTZ
500
1000
2000
3000
4000
6000
8000
Left ear
20
25
50
70
85
80
60

No pertinent diagnosis was noted. 

During the course of a Regional Office (RO) hearing in August 
1999, the veteran stated that "somewhere around 1955 or 
1956," he was involved in "gun practice" on board ship, when, 
just after removing his "ear helmets and headgear," there was 
a "misfire," following which he "couldn't hear."  The veteran 
stated that, at the time of that incident, he had reported to 
a corpsman, who presumably had made a notation of his 
treatment.  Unfortunately, shortly thereafter, there was a 
fire on board the veteran's ship, which destroyed all of the 
medical records.  (See Transcript, pp. 2-3).  According to 
the veteran, since the time of his in-service injury, he had 
experienced problems not only with hearing, but with bleeding 
and "ringing" in his left ear.  (See Transcript, p. 3).

In a statement of early September 1999, a private physician 
wrote that he had examined the veteran occasionally at the 
reserve center when he had been there for weekend drills but 
that the records were at the reserve center.

In correspondence of October 1999, the veteran's spouse wrote 
that, while he was on board the U.S.S. Bristol, he had 
written her that a "ship's gun" had misfired, and "hurt his 
eardrum and hearing in his left ear."  The veteran's spouse 
further commented that, since the time of their marriage in 
October 1959, the veteran had "always complained" of problems 
with his left ear.  Reportedly, these "problems" consisted of 
pain, a loss of hearing, a running ear, blood on his 
pillowcase, and a "big problem" with equilibrium.  

Legal Criteria.  As to the issue currently before the Board 
of Veterans' Appeals (Board), the threshold question which 
must be resolved is whether the veteran's claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. 81.  
A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of his claim which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence). See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 ((West 1991 & 
Supp. 1999).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Finally, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. § 101 (24), 106, 1110, 
1131 (West 1991 & Supp. 1999).

Analysis.  In the present case, service medical records show 
no evidence of residuals of perforation of the left tympanic 
membrane, including hearing loss, during the veteran's 
initial period of service from September 1955 to September 
1959.  Nor is there any evidence that, during that initial 
period of service, the veteran sustained any injury, 
including acoustic trauma, as the result of a "misfiring" of 
a shipboard gun.  At the time of the veteran's service 
separation examination in August 1959, his ears were within 
normal limits, as was his hearing for both the whispered and 
spoken voice.  The earliest clinical indication of the 
potential presence of any defect of the left tympanic 
membrane or defective hearing is revealed by a service 
medical facility treatment record dated in August 1991, more 
than 30 years following the veteran's discharge from his 
initial period of active service, at which time he received 
treatment for a "congested" left eardrum.  The physician who 
recorded the history of in-service left ear injury and 
examined the veteran in August 1991 offered a diagnosis of 
hearing impairment due to an old injury while on active duty 
on board ship during the Korean Conflict.  That diagnosis was 
clearly based upon history provided by the veteran, inasmuch 
as, as previously noted, no record of any such injury exists.  
LeShore v Brown, 8 Vet. App. 406 (1995).  However, the 
physician did more than list subjective information or 
history, the physician examined the veteran and formulated a 
diagnostic impression which presumably consists of more than 
simply unenhanced lay history.  A diagnostic impression 
suggests that the physician filtered, enhanced, or added 
medico-evidentiary value to the lay history through his 
medical expertise.  Accordingly, this diagnostic impression 
constitutes competent medical evidence of a link between the 
reported in-service left ear injury and current hearing 
impairment.

The veteran has provided testimony as to the in-service 
injury.  In Savage, the Court indicated that evidence of the 
claimed injury can either be contemporaneous with the time 
period to which it refers, or can be post-service evidence.  
As long as the condition is noted at the time the veteran was 
in service, such noting need not be reflected in any written 
documentation, either contemporaneous to service or 
otherwise.  The veteran is competent to testify as to an 
observable sequence of events that led to trauma.  See Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).  Thus, his testimony 
constitutes competent evidence of an in-service left ear 
injury.

A service medical facility examination in early February 1995 
provides competent evidence of an apparent hearing loss in 
the veteran's left ear.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of current disability, and 
of a nexus between some in-service injury or disease and that 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
view of the above cited evidence, the record contains 
competent evidence of a current left ear hearing loss, of an 
in-service left ear injury, and of a nexus between the 
current left ear hearing loss and the in-service left ear 
injury.  Accordingly, the veteran's claim is well grounded.

Adjudication of the veteran's claim of service connection for 
residuals of perforation of the left tympanic membrane, 
including hearing loss, does not end with the finding that 
the claim is well grounded.  In determining that the 
veteran's claim is well grounded, the credibility of evidence 
has been presumed and the probative value of the evidence has 
not been weighed.  However, once the claim is found to be 
well-grounded, the presumption that it is credible and 
entitled to full weight no longer applies.  In the 
adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

In adjudicating the claim on the merits, the Board notes that 
medical evidence of a link between in-service left ear injury 
and hearing impairment does not reflect that any audiometric 
findings were obtained or that examination revealed any 
evidence of residuals of perforation of the left tympanic 
membrane.  The physician did not provide any rationale for 
his diagnostic impression.  The veteran has not been provided 
an examination by VA to determine whether any residuals of 
perforation of the left tympanic membrane are present and the 
nature and severity of any current left ear hearing loss.  
The Board is not permitted to use its own medical judgment as 
to such questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Therefore, a remand is warranted for an examination 
which addresses the etiology of any current left ear 
disorder(s).


ORDER

The claim of entitlement to service connection for residuals 
of perforation of the left tympanic membrane, including 
hearing loss, is well grounded.  To this extent only, the 
appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for left ear 
problems.  After securing any necessary 
release, the RO should obtain those 
records that are not on file.

2.  The RO should schedule the veteran 
for an examination to clarify the nature 
and etiology of any left ear 
abnormalities that are present.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should 
question the veteran in order to obtain 
all pertinent history concerning his left 
ear problems.  All necessary studies, 
including audiometric testing, should be 
conducted as deemed appropriate by the 
examiner.  The examiner should 
specifically state whether examination of 
the veteran's left ear reveals any 
residuals of a perforation of the left 
tympanic membrane.  The examiner is 
further requested to provide an opinion 
concerning the etiology and date of onset 
of any left ear hearing loss which may be 
present.  The rationale for all opinions 
expressed should be provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

